Appeal from the Thirty-Third Judicial District Court, Parish of Allen; E.M. Mouser, Judge.
Before GUIDRY, FORET and YELVERTON, JJ.
WRIT DENIED: Relator, Linda Sue Johnston Carroll Raff, seeks review of a judgment changing custody and denying relator’s request to have the earlier change of custody decree declared null. This is a final, appealable judgment. La.Code Civ. Proc. arts. 1841 and 2083. Relator has failed to demonstrate that irreparable injury will be suffered by having to take an appeal in this matter, and relator has an adequate remedy by appeal.